IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                        DIVISION ONE

STATE OF WASHINGTON,                             No. 69922-9-


              Respondent,

      v.



STACY DOCKINS,                                   UNPUBLISHED OPINION

             Appellant.                          FILED: April 21, 2014


      Verellen, J. — An offender is not entitled to credit against his sentence for time

he voluntarily spent in an inpatient chemical dependency treatment program prior to his

conviction and sentencing. The trial court properly declined to award Stacy Dockins

credit against his sentence for time he voluntarily spent in chemical dependency

treatment. We affirm.

                                          FACTS

       Dockins pleaded guilty to two counts of felony driving under the influence (DUI)

and one count of attempting to elude a pursuing police vehicle. While in custody in the

King County Jail, Dockins petitioned the superior court for release in order to participate

in a month-long inpatient chemical dependency treatment program. The court released

Dockins from jail to allow him to enter treatment. As a condition of release, Dockins

was required to comply with the treatment program.
No. 69922-9-1/2



      The trial court subsequently granted Dockins' requests for extensions of his

temporary release to allow him to participate in "long-term" treatment at the program for

approximately six months. During long-term treatment, Dockins was permitted to leave

the treatment facility three times per week and was required to work or volunteer. After

Dockins completed treatment, he was ordered by the court to participate in King

County's Community Center for Alternative Programs-Enhanced (CCAP-Enhanced).

       Dockins and the State eventually entered a plea agreement. The State agreed to

request an exceptional sentence below the standard range and agreed not to file an

additional uncharged felony DUI charge.

       At sentencing, Dockins requested credit for the time he served in the King

County jail, in CCAP, and in the chemical dependency treatment. The State opposed

Dockins' request for credit for his time in treatment, arguing that it was not part of the

plea agreement and that Dockins already benefited from the State's agreement to seek

an exceptional sentence below the standard range because of his completion of

treatment.


       The trial court imposed the agreed exceptional sentence below the standard

range and credited Dockins for the time he spent in jail and in CCAP-Enhanced. The

court denied Dockins' request for credit for time spent in treatment, explaining that the

treatment was voluntary and not court-ordered: "This was your decision you made to go

to treatment. It's something that's going to benefit you. And you were not under direct
No. 69922-9-1/3



Court supervision at that time, even though they were monitoring you and reporting to

the Court."1

       Dockins appeals.
                                        ANALYSIS


       Dockins contends he was entitled to credit for the time he voluntarily served in

chemical dependency treatment prior to his conviction and sentencing. We disagree.

       Whether to award credit for time served is a question of law subject to de novo

review.2 A court's ultimate goal in reviewing a statute is to identify and give effect to the

legislature's intent.3 Intent is determined by first looking at the language of the statute.4

       The trial court was required to grant credit for all confinement time served prior to

sentencing.5 But the Sentencing Reform Act of 1981 (SRA) definition of "confinement"

does not apply to time served in voluntary chemical dependency treatment.

"Confinement" is defined as "total or partial confinement."6 "Total confinement" means

"confinement inside the physical boundaries of a facility or institution operated or utilized

under contract by the state or any other unit of government for twenty-four hours a

day."7 "Partial confinement" is defined as

       confinement for no more than one year in a facility or institution operated
       or utilized under contract by the state or any other unit of government, or,
       if home detention or work crew has been ordered by the court, in an


       1 Report of Proceedings (Jan. 11, 2013) at 17-18.
       2 State v. Swiqer, 159 Wn.2d 224, 227, 149 P.3d 372 (2006).
       3 State v. Jacobs, 154 Wn.2d 596, 600, 115 P .3d 281 (2005).
       4 State v. Van Woerden. 93 Wn. App. 110, 116, 967 P.2d 14 (1998).
       5 RCW 9.94A.505(6).
       6 RCW 9.94A.030(8).
       7RCW9.94A.030(51).
No. 69922-9-1/4



      approved residence, for a substantial portion of each day with the balance
      of the day spent in the community. Partial confinement includes work
       release, home detention, work crew, and a combination of work crew and
       home detention.[8]

      Although "confinement" is defined to include work release, home detention, and

work crew, chemical dependency treatment is not among the alternatives included

within the definition. The SRA does not expressly grant trial courts authority to credit

chemical dependency treatment against confinementtime.9 Dockins presents no

compelling argument or authority to support the proposition that the legislature intended

to include voluntary treatment programs in the statutory definition of "confinement."

       Inherent in the concept of confinement is that it is court-imposed, not voluntary.

Dockins was not compelled or ordered by the court to enter treatment. Although a trial

court must credit an offender for time in inpatient treatment where participation in the

program was a condition imposed on suspension of a sentence,10 this rule is

inapplicable in light of Dockins' voluntary participation in treatment prior to conviction or

sentencing.11 Dockins opted to enter treatment and benefited from the arrangement by

negotiating with the State for an exceptional sentence below the standard range due to

his success in treatment.




       8 RCW 9.94A.030(35).
       9 State v. Hale, 94 Wn. App. 46, 55, 971 P.2d 88 (1999) (holding "the SRA does
not grant trial courts authority to credit drug treatment against confinement time or
community service").
       10 In the Matter of Chatman, 59 Wn. App. 258, 263, 796 P.2d 755 (1990).
        11 Additionally, it is not disputed that the treatment facility Dockins attended does
not meet the RCW 9.94A.030(35) criterion of being "a facility or institution operated or
utilized under contract by the state or any other unit of government." Dockins' trial
counsel acknowledged it was not.
No. 69922-9-1/5



       We affirm the trial court's determination that Dockins' voluntary participation in

the chemical dependency treatment program was not total or partial confinement.

Accordingly, Dockins is not entitled to credit for the time he spent there.




                                                        )Ji AcS
WE CONCUR:




    -.p ~U- /^^^N C,\A,                                 /^se^Af //\




                                                                                    •yo         rz~.. •>-




                                                                                          (S-